Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2002/0003035, herein “Oh”).
Regarding claim 1, Oh discloses:
a heat dissipation fin (53) (figs. 4-8), comprising:
a body comprising a first surface and a second surface opposite to each other and an airflow hole penetrating the first surface and the second surface (see annotated fig. 8-OH, below); and
an airflow guiding structure (73) obliquely joined (73’) to the first surface of the body and covering part of the airflow hole (see annotated fig. 8-OH, below), 
wherein an airflow passage (63) is formed between the airflow guiding structure (73) and the first surface (best seen in fig. 5), and
part of the airflow is adapted to pass along the first surface through the airflow passage (63) [par. 0033, lines 10-15].

    PNG
    media_image1.png
    258
    564
    media_image1.png
    Greyscale

MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “part of the airflow passes through the airflow hole from the second surface” limitation, the invention as taught by Oh is deemed fully capable of performing such function [see also par. 0033].
Regarding claim 2, Oh discloses:
an extension direction of the airflow passage (63) being perpendicular to an axial direction of the airflow hole (fig. 5, as applies to annotated fig. 8-OH, page 2). 
Regarding claim 3, Oh discloses:
two ends (73’) of the airflow guiding structure (73) being respectively joined to the first surface located at two sides of the airflow hole (see annotated fig. 8-OH, page 2),
the airflow guiding structure (73) further comprises at least one first inclined surface (73’) inclined relative to the body (of fin 53) (see annotated fig. 8-OH, page 2), 
the airflow guiding structure (73) comprising a first opening (63a) and a second opening (63b) opposite to each other (clearly seen in fig. 5 as applies to guiding structure 71) [par. 0033, lines 6-15], 
the airflow passage (63) being in communication with the first opening (63a) and the second opening (63b) (clearly seen in fig. 5 as applies to guiding structure 71) [par. 0033, lines 6-15],
the second opening (63b) being greater than the first opening (63a) (see annotated fig. 6-OH, page 4, as applies to fig. 5), and 
part of the airflow is adapted to pass along the first surface via the first opening through the airflow passage and flow away from the second opening [par. 0033, lines 10-15].

    PNG
    media_image2.png
    450
    470
    media_image2.png
    Greyscale

Regarding claim 9, Oh discloses:
a heat dissipation module [abs., lines 1-4] (figs. 4-8), comprising:
a plurality of heat dissipation fins (53) disposed side by side [abs., lines 2-4], each of the heat dissipation fins (53) comprising:
a body comprising a first surface and a second surface opposite to each other and an airflow hole penetrating the first surface and the second surface (see annotated fig. 8-OH, page 2); and
an airflow guiding structure (73) obliquely joined (73’) to the first surface of the body and covering part of the airflow hole (see annotated fig. 8-OH, page 2), 
wherein an airflow passage (63) is formed between the airflow guiding structure (73) and the first surface (best seen in fig. 5), 
wherein the airflow hole of one of the heat dissipation fins (53) corresponds to the airflow hole of another one of the heat dissipation fins (53) (since the fins are arranged at regular intervals with tubes 51 passing through the fins) [par. 0032, lines 4-11], and
wherein in any adjacent two of the heat dissipation fins (53), the two heat dissipation fins (53) are distinguished into a first fin and a second fin (the fins can be distinguished as first fin and second fin), 
the airflow guiding structure (73) of the second fin (53) being located between the second surface of the first fin (53) and the first surface of the second fin (53) (again, since the fins are arranged at regular intervals with tubes 51 passing through the fins) [par. 0032, lines 4-11],
part of an airflow located between the first fin (53) and the second fin (53) being adapted to pass along the first surface of the second fin (53) through the airflow passage (63) of the airflow guiding structure (73) of the second fin (53) [par. 0033, lines 10-15], and
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding the “part of the airflow passes through the airflow hole from the second surface” limitation, the invention as taught by Oh is deemed fully capable of performing such function [see also par. 0033].

Regarding claim 11, Oh discloses:
an extension direction of the airflow passage (63) being perpendicular to an axial direction of the airflow hole (see annotated fig. 8-OH, page 2). 

Regarding claim 12, Oh discloses:
two ends (73’) of the airflow guiding structure (73) being respectively joined to the first surface located at two sides of the airflow hole (see annotated fig. 8-OH, page 2),
the airflow guiding structure (73) further comprises at least one first inclined surface (73’) inclined relative to the body (of fin 53) (see annotated fig. 8-OH, page 2), 
the airflow guiding structure (73) comprising a first opening (63a) and a second opening (63b) opposite to each other (clearly seen in fig. 5 as applies to guiding structure 71) [par. 0033, lines 6-15], 
the airflow passage (63) being in communication with the first opening (63a) and the second opening (63b) (clearly seen in fig. 5 as applies to guiding structure 71) [par. 0033, lines 6-15],
the second opening (63b) is greater than the first opening (63a) (see annotated fig. 6-OH, page 4, as applies to fig. 5), and 
part of the airflow being adapted to pass along the first surface via the first opening through the airflow passage and flow away from the second opening [par. 0033, lines 10-15].



Allowable Subject Matter
Claims 4-8, 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        

/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763